DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Spletzer on 5/5/22.
The application has been amended as follows: 
Claim 1 has been replaced with the following:
1.	(Currently Amended)	 An ultrasonic welding system comprising:
a contact element supply for providing a plurality of contact elements;
a base structure supply for providing a plurality of base structures;
a workpiece assembly station for assembling a workpiece, the workpiece including one of the contact elements and a respective base structure, wherein the workpiece assembly station is configured to align the one of the contact elements of the workpiece to the respective base structure of the workpiece, wherein the workpiece is selected from the group consisting of a power module, a lead frame and a battery module;
a camera used to ensure proper alignment of the one of the contact elements of the workpiece to the respective base structure of the workpiece;
a support structure for supporting the workpiece after assembly of the workpiece at the workpiece assembly station, and before ultrasonic welding of the workpiece by a sonotrode; 
a material handling system for moving the workpiece from the workpiece assembly station to the support structure;
a workpiece clamping system for clamping the workpiece to the support structure during ultrasonic welding by the sonotrode; 
a weld head assembly including an ultrasonic converter carrying the sonotrode, the weld head assembly being moveable along a plurality of substantially horizontal axes, the sonotrode being configured to operate during a welding operation at a bond force of between 5-500 kg, and with a sonotrode tip motion amplitude of between 5-150 microns; and
an output workpiece supply for receiving the workpiece after processing by the sonotrode.

Claims 3-4 have been cancelled.

In claim 6, line 2 “a” has been replaced with –another--.

In claim 7, line 2 before “camera” insert –another--.

Claims 9-15 have been cancelled.

Claim 16 has been replaced with the following:
16. 	(Currently Amended) A method of operating an ultrasonic welding system, the method comprising the steps of:
providing a contact element including a conductive contact from a contact element supply of the ultrasonic welding system;
providing a base structure including a conductive region from a base structure supply of the ultrasonic welding system;
assembling a workpiece at a workpiece assembly station of the ultrasonic welding system, the workpiece including the contact element and the base structure, the workpiece being selected from the group consisting of a power module, a leadframe, and a battery module;
moving the workpiece to a support structure of the ultrasonic welding system using a material handling system;
supporting the workpiece on the support structure of the ultrasonic welding system; 
clamping the workpiece to the support structure using a workpiece clamping system; and
welding (i) the conductive contact of the contact element of the workpiece to (ii) the conductive region of the base structure of the workpiece, using a weld head assembly including an ultrasonic converter carrying a sonotrode, the weld head assembly being moveable along a plurality of substantially horizontal axes.

Claim 19 has been cancelled.

Allowable Subject Matter
Claims 1-2, 5-8, 16-18, and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or suggest either alone or in combination an ultrasonic welding system as recited by claim 1, particularly a workpiece assembly station for assembling a workpiece, the workpiece including one of the contact elements and a respective base structure, wherein the workpiece assembly station is configured to align the one of the contact elements of the workpiece to the respective base structure of the workpiece, wherein the workpiece is selected from the group consisting of a power module, a lead frame and a battery module; a camera used to ensure proper alignment of the one of the contact elements of the workpiece to the respective base structure of the workpiece; a support structure for supporting the workpiece after assembly of the workpiece at the workpiece assembly station, and before ultrasonic welding of the workpiece by a sonotrode; a material handling system for moving the workpiece from the workpiece assembly station to the support structure; a workpiece clamping system for clamping the workpiece to the support structure during ultrasonic welding by the sonotrode; a weld head assembly including an ultrasonic converter carrying the sonotrode, the weld head assembly being moveable along a plurality of substantially horizontal axes, the sonotrode being configured to operate during a welding operation at a bond force of between 5-500 kg, and with a sonotrode tip motion amplitude of between 5-150 microns
The prior art of record does not teach or suggest either alone or in combination a method of operating an ultrasonic welding system as recited by claim 16, particularly assembling a workpiece at a workpiece assembly station of the ultrasonic welding system, the workpiece including the contact element and the base structure, the workpiece being selected from the group consisting of a power module, a leadframe, and a battery module; moving the workpiece to a support structure of the ultrasonic welding system using a material handling system; clamping the workpiece to the support structure using a workpiece clamping system; and welding (i) the conductive contact of the contact element of the workpiece to (ii) the conductive region of the base structure of the workpiece, using a weld head assembly including an ultrasonic converter carrying a sonotrode, the weld head assembly being moveable along a plurality of substantially horizontal axes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kiley Stoner whose telephone number is 571-272-1183.  The examiner can normally be reached Monday-Thursday (9:30 a.m. to 8:00 p.m.).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/Primary Examiner, Art Unit 1735